Citation Nr: 0615095	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sensory small fiber neuropathy.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for nongranular iritis with refractive error and 
photophobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1964 
to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen the 
previously denied claims of entitlement to service connection 
for sensory small fiber neuropathy and entitlement to service 
connection for nongranular iritis with refractive error and 
photophobia.  The veteran ultimately perfected an appeal of 
that decision.

In March 2006, the veteran appeared at the RO for a Video 
Conference Board hearing conducted by the undersigned.  The 
transcript of that hearing has been associated with the 
claims file and the case is now ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (CAVC or Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).

A Veterans Claims Assistance Act of 2000 notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

In the present case, the veteran was issued a VCAA letter in 
September 2001.  This letter did not specifically set out 
what evidence he was responsible for obtaining, what evidence 
VA would attempt to obtain on his behalf, or that he should 
submit any evidence in his possession that pertains to his 
claims.  While the letter advised him that he needed to 
submit new and material evidence to reopen his claims, as 
detailed below, it did not do so with the required 
particularity

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), that has a 
bearing on this case.  Kent established significant new 
requirements with respect to the content of the notice 
necessary under 38 U.S.C.A. § 5103(a) of the VCAA for those 
cases involving the reopening of previously denied claims.  
It was held in Kent that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  This requirement was not completely 


accomplished in the instant case in the context of VCAA 
development letter directed by the RO to the veteran in 
September 2001.  While the letter discussed the need for new 
and material evidence, it did not describe the type of 
evidence required.  As the prior decisions were entered in 
January 1982 and February 2000, this notice is essential to 
assist the veteran in obtaining appropriate evidence to 
support his claim.

It was held in Kent, that in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claims 
were denied in January 1982 and February 2000.  The Secretary 
should advise the veteran of the basis for the prior denials 
and provide the appropriate notice to the veteran prior to 
the further adjudication of the claim. 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
those elements.  Thus, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the claim is reopened and service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  The notice to the veteran should also 
request that he provide any evidence in his possession that 
pertains to the claims, in accordance with 


38 C.F.R. § 3.159(b)(1).  It is critically important that the 
notice directed by Kent and Dingess/Hartman outlined above be 
accomplished prior to the readjudication of the veteran's 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:
1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the AMC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The AMC should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in compliance with the 
holding of the Court in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), that includes an 
explanation as to the evidence and 
information that is necessary to reopen 
the claims of entitlement to service 
connection for sensory small fiber 
neuropathy and entitlement to service 
connection for nongranular iritis with 
refractive error and photophobia and 
the evidence and information that is 
necessary to establish his entitlement 
to the underlying claims for 
entitlement to service connection for 
sensory small fiber neuropathy and 
entitlement to service connection for 
nongranular iritis with refractive 
error and photophobia.  The notice must 
also describe the bases for the denial 
in the prior January 1982 and February 
2000 decisions and describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service 
connection that were 


found insufficient in those previous 
denials.  Further, the corrective 
notice must include an explanation as 
to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The corrective VCAA 
notice should also inform the veteran 
about the information and evidence that 
VA will seek to provide, inform the 
veteran about the information and 
evidence the claimant is expected to 
provide and request the veteran to 
submit any evidence in his possession 
that pertains to the claims.  The AMC 
should otherwise insure that the 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met 
in this case.

3.  After ensuring that all the 
aforesaid notice and requested 
development has been fully 
accomplished, the AMC should 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the previously denied claims 
of entitlement to service connection 
for sensory small fiber neuropathy and 
entitlement to service connection for 
nongranular iritis with refractive 
error and photophobia, considering all 
evidence added to the record since 
March 2003 supplemental statement of 
the case (SSOC).  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, the AMC 
should issue a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertinent to the claim(s) currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

